Citation Nr: 0944765	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  03-21 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.	Entitlement to restoration of a 40 percent disability 
rating for service-connected amputation, right second toe, 
due to osteomyelitis with hallux valgus, right foot, 
status post bunionectomy, and osteotomy with calluses 
(amputation, right second toe).

2.	Entitlement to a rating in excess of 10 percent for 
service-connected hallux valgus, left foot, status post 
bunionectomy, and osteotomy of the great toe, amputation 
of the second toe, with calluses (left hallux valgus).

3.	Entitlement to a rating in excess of 20 percent for 
service-connected amputation, right second toe, due to 
osteomyelitis with hallux valgus, right foot, status post 
bunionectomy, and osteotomy with calluses (right hallux 
valgus).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to 
September 1977.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and January 2006 rating 
decisions of the Cleveland, Ohio, Department of Veterans 
Affairs (VA) Regional Office (RO), which reduced the 
Veteran's evaluation for service-connected amputation, right 
second toe, due to osteomyelitis with hallux valgus, right 
foot, status post bunionectomy, and osteotomy with calluses 
from 40 percent to 20 percent and continued his 10 percent 
evaluation for service-connected hallux valgus, left foot, 
status post bunionectomy, and osteotomy of the great toe, 
amputation of the second toe, with callouses, and his 20 
percent evaluation for service-connected amputation, right 
second toe, due to osteomyelitis with hallux valgus, right 
foot, status post bunionectomy, and osteotomy with calluses, 
respectively.

In June 2008, the Board remanded this case to schedule a 
video conference hearing.

The Veteran testified at a video conference hearing before 
the undersigned Acting Veterans Law Judge in June 2009.  A 
transcript of the hearing is associated with the claims file. 

The issues of entitlement to a rating in excess of 10 percent 
for service-connected hallux valgus, left foot, status post 
bunionectomy, and osteotomy of the great toe, amputation of 
the second toe, with calluses, and entitlement to a rating in 
excess of 20 percent for service-connected amputation, right 
second toe, due to osteomyelitis with hallux valgus, right 
foot, status post bunionectomy, and osteotomy with calluses 
are addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The November 2003 VA medical examination and subsequent 
reports of treatment and examination are not sufficient to 
show that the Veteran's service-connected amputation, right 
second toe, due to osteomyelitis with hallux valgus, right 
foot, status post bunionectomy, and osteotomy with calluses, 
has improved.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for 
service-connected amputation, right second toe, due to 
osteomyelitis with hallux valgus, right foot, status post 
bunionectomy, and osteotomy with calluses have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.105(e), (i), 3.344(c), 4.56, 4.71a, Diagnostic Codes (DC) 
5000-567 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.159 and 3.326.   
The legislation has eliminated the well-grounded claim 
requirement, has expanded the duty of VA to notify the 
appellant and the representative, and has enhanced its duty 
to assist an appellant in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  Given the disposition reached in this case, the Board 
finds that VA has met its duty to assist the Veteran in the 
development of the claim on appeal under VCAA.

Pertinent Laws and Regulations

Congress has provided that a veteran's disability will not be 
reduced unless an improvement in the disability is shown to 
have occurred.  38 U.S.C.A. § 1155.  When an RO makes a 
rating reduction without following the applicable 
regulations, the reduction is void ab initio.  Greyzck v. 
West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, 
specific requirements must be met.  See 38 C.F.R. § 3.344; 
see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  
The Board notes that the provisions of 38 C.F.R. §§ 3.344(a) 
and (b), which govern reductions of ratings in effect for 
five or more years, do not apply in this case because the 40 
percent rating at issue was in effect from May 1, 2000, 
through December 1, 2004.  As regards disability ratings in 
effect for less than five years, adequate reexamination that 
discloses improvement in the condition will warrant reduction 
in rating.  See 38 C.F.R. § 3.344(c).  In considering the 
propriety of a reduction, the Board must focus on the 
evidence of record available to the RO at the time the 
reduction was effectuated, although post-reduction medical 
evidence may be considered for the limited purpose of 
determining whether the condition had demonstrated actual 
improvement.  Cf. Dofflemyer, 2 Vet. App. at 281-282.

The 40 percent rating for the Veteran's amputation, right 
second toe was assigned pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5000-5167.  Hyphenated diagnostic codes are 
used when a rating under one code requires use of an 
additional diagnostic code to identify the basis for the 
rating.  38 C.F.R. § 4.27.

Under Diagnostic Code 5000, osteomyelitis, acute, subacute, 
or chronic, when inactive, following repeated episodes, 
without evidence of active infection in the past 5 years, 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5000.  
With discharging sinus or other evidence of active infection 
within the past 5 years, it warrants a 20 percent evaluation.  
Id.  With definite involucrum or sequestrum, with or without 
discharging sinus, it warrants a 30 percent rating.  Id.  
Having frequent episodes with constitutional symptoms 
warrants a 60 percent rating.  Id.  When manifested in the 
pelvis, vertebrae, or extending into major joints, or with 
multiple localization or with long history of intractability 
and debility, anemia, amyloid liver changes, or other 
continuous constitutional symptoms, osteomyelitis warrants a 
100 percent rating.  Id.  

Under Diagnostic Code 5167, loss of use of a foot warrants a 
40 percent evaluation.  38 C.F.R. § 4.71a.

Loss of use of a hand or a foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below knee with use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of balance, 
propulsion, etc., could be accomplished equally well by an 
amputation stump prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 
4.63.

Under Diagnostic Code 5172, the amputation of one or two 
toes, other than the great toe, with removal of the 
metatarsal head, warrants a 20 percent evaluation.

Analysis

In a January 2001 decision review officer rating, the Veteran 
was granted a 40 percent disability evaluation for his 
amputation, right second toe, effective, May 1, 2000, 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5167.  The 
Board notes that the record does not indicate, and the 
Veteran does not contend, noncompliance with the procedural 
requirements for rating reductions.  See 38 C.F.R. § 
3.105(e).  Therefore, the Board will focus on the propriety 
of the reduction for amputation, right second toe.  

The Veteran was awarded a 40 percent disability evaluation 
for the loss of use of his right foot as a result of the 
findings of the November 2000 VA medical examination.  In 
order to reduce that disability rating, the medical evidence 
of record must show that an improvement in his disability 
occurred.  See 38 U.S.C.A. § 1155.  In order to determine 
whether the Veteran's disability has improved, the Board must 
compare that November 2000 VA medical examination with the 
November 2003 VA medical examination upon which the RO relied 
for the reduction.

The November 2000 VA medical examination found a complete 
amputation of the second right toe at its base.  There was 
pain, tenderness, swelling, poor circulation, and 
discoloration at the amputation site.  The remaining toes of 
that foot had limited range of motion.  The Veteran was 
completely unable to move his right hallux.  The Veteran was 
unable to stand more than one or two minutes due to 
tenderness and swelling.  He was unable to use his right foot 
for weight bearing and thus his balance was affected.  He had 
trouble walking, poor posture, and could not rise up on his 
toes.  He used a cane.  He suffered from regular flare-ups.  
Due to an unrelated illness, the Veteran was unable to take 
medication for his pain.  His right foot condition affected 
his activities of daily living insofar as he was unable to 
drive, clean his home, cook for himself, or participate in 
any sports or exercise.

The Veteran underwent another VA medical examination in 
conjunction with this claim in November 2003.  At that time, 
the Veteran complained of severe bilateral foot pain, 
assigning a 9 out of 10 rating to the pain experienced when 
he attempted to walk without shoes.  The Veteran noted that 
he was prescribed Tylenol 3 for his pain, which he had been 
taking for two years.  There was no erythema.  The Veteran 
stated that he generally used a wheelchair to get around with 
the exception of short distances, such as from his bedroom to 
the bathroom, for which he used a cane.  The Veteran stated 
that he was not using his wheel chair at the time of the 
examination due to an unrelated illness that made him too 
weak to push the chair.  The examiner also referred to the 
September 2003 VA treatment records.  Those records noted no 
swelling, right hallux range of motion limited to 45 degrees 
of dorsiflexion, limited ambulation ability, and painful 
symptoms associated with daily activities.

In considering the propriety of a reduction, the Board must 
focus on the evidence of record available to the RO at the 
time the reduction was effectuated, although post-reduction 
medical evidence may be considered for the limited purpose of 
determining whether the condition had demonstrated actual 
improvement.  The Board finds that a May 2005 VA podiatry 
note and an October 2005 VA examination report are highly 
probative in this regard.  The May 2005 VA podiatry report 
indicated that the Veteran continued to have chronic pain in 
his metatarsal heads of his feet bilaterally, with the right 
foot worsening at the time of treatment.  The treating 
clinician asserted that this was a permanent condition and 
that the prognosis was poor.  At an October 2005 VA 
examination, the 2nd through 5th metatarsal heads were very 
tender to palpation.  Dorsiflexion of the right great toe was 
limited to 15 degrees.  Assessment for range of motion on 
repetitive activities was not carried out, due to pain that 
the Veteran was experiencing on the initial assessment for 
range of motion.  The Veteran could not toe walk.  
Examination for sensation showed absent sensation for 
monofilament on all toes, and absence to sensation for 
vibration in the great toe.  

The Board acknowledges that the Veteran's range of motion for 
his right hallux may have improved in 2003 and that there was 
no longer swelling at the amputation site.  However, the 
chronic pain, trouble walking, and difficulties in performing 
activities of daily living have remained.  Despite some 
arguable evidence of limited and temporary improvement, the 
Board emphasizes that in May 2005 a VA treating clinician 
found the prognosis to be poor and the Veteran's condition to 
be permanent, with the right great toe and right foot 
worsening at that time.  

In sum, the Board finds that there is insufficient evidence 
to show that the Veteran's disability has improved beyond the 
point where the acts of balance, propulsion, etc., could be 
not be accomplished equally well by an amputation stump 
prosthesis.  See 38 C.F.R. § 4.63.  Thus, recognizing the 
evidence unfavorable to the Veteran, but resolving reasonable 
doubt in the Veteran's favor, the Board finds that the 
evidence does not reflect improvement in the Veteran's 
condition so as to establish by a preponderance of the 
evidence that the criteria for reduction of the 40 percent 
disability rating are met.  Accordingly, restoration of the 
40 percent rating is warranted.


ORDER

Restoration of a 40 percent disability rating for service-
connected amputation, right second toe, due to osteomyelitis 
with hallux valgus, right foot, status post bunionectomy, and 
osteotomy with calluses is granted.


REMAND

During the pendency of the appeal, the Veteran received a 
temporary total rating for surgery on his left foot.  The 
records associated with that decision are not included in the 
claims file.  As the severity of his left foot condition is 
at issue in this appeal, and as records pertaining to his 
surgery may include records regarding the pre-surgery 
severity of that condition, those records may aid the Board 
in issuing a final decision.

The claims file currently contains VA medical records dated 
May 2005 and before.  At his June 2009 hearing, the Veteran 
referred to VA medical treatment he received from 2004 to 
2009, including treatment for osteomyelitis weeping sores on 
the right foot.  Records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically of file.  See Dunn v. West, 11 Vet. 
App. 462, 466-467 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).   Additionally, the current level of disability 
is paramount in a claim for an increased disability rating.  
Therefore, this record, along with all other VA treatment 
records created after May 2005, needs to be obtained and 
associated with the claims file before the Board can issue a 
final decision.

The Board acknowledges that the Veteran has submitted 
authorization and consent to release forms for records from 
Madison Correctional Facility and Hines Hospital.  He has 
indicated that he received treatment at these facilities in 
the 1970s and 1994.  As this appeal concerns the current 
severity of his disabilities, it is not clear why these 
records would be relevant to the current appeal.  
Clarification from the Veteran should be sought on this 
matter.
 
The most recent VA medical examination was performed in 
October 2005.  As this was over four years ago, the Board 
believes another VA examination is warranted to determine the 
current level of disability.  See, e.g., Allday v. Brown, 7 
Vet. App. 517, 526 (1995) (where the record does not 
adequately reveal current state of claimant's disability, 
fulfillment of the statutory duty to assist requires a 
contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.	Locate any additional and/or temporary 
claims file(s) for this veteran, 
specifically any files related to his 
temporary total rating for his left 
foot surgery.  If the search for such a 
file or files has negative results, 
documentation to that effect should be 
included in the claims file.

2.	The RO should request all VA treatment 
records pertaining to the Veteran's 
feet from Dayton VAMC not previously 
obtained dated on or after February 
2004, specifically those dated May 2005 
or later.  All records obtained 
pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.	The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide information, 
and, if necessary, authorization, to 
enable it to obtain any additional 
evidence pertinent to the bilateral 
foot claims, during the relevant time 
period from February 2004 to the 
present.  All records obtained pursuant 
to this request must be included in the 
Veteran's claims file.

4.	The Board notes the Veteran has 
submitted authorization and consent to 
release forms for records from Madison 
Correctional Facility and Hines 
Hospital.  He has indicated that he 
received treatment at these facilities 
in the 1970s and 1994.  As this claim 
concerns the current severity of his 
disabilities, it is not clear why these 
records would be relevant to his 
appeal.  Clarification should be sought 
from the Veteran as to whether he 
believes these records of treatment 
would be relevant to his claim.  Unless 
the Veteran indicates that these 
records would not be relevant, they 
should be sought by the RO/AMC.

5.	Once the records listed above in 
paragraphs 2 and 3 have been obtained 
and associated with the claims folder, 
or a negative response has been 
received and associated with the claims 
folder, schedule the Veteran for a VA 
podiatry examination to determine the 
current severity of his service-
connected foot disabilities including 
bilateral hallux valgus deformities and 
bilateral second toe amputation.  His 
claims folder should be available to 
the examiner and reviewed in 
conjunction with the examinations.  The 
report should set forth all objective 
findings regarding both feet, 
particularly the current level of 
impairment caused by his foot 
disabilities and whether the Veteran 
has lost the use of either foot.

6.	After the above development is 
completed, readjudicate the claims.  If 
the benefits sought are denied, 
provided the Veteran and his 
representative a supplemental statement 
of the case, with an appropriate period 
for response, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. HIGGS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




 Department of Veterans Affairs


